internal_revenue_service department of the treasury index no washington dc number info release date dear person to contact sean m dwyer id no telephone number refer reply to cc ita - cor-114233-01 date date this letter responds to your letter dated date inquiring about the availability of head_of_household filing_status for unmarried co-habitants while it is the policy of this office to refrain from commenting on constitutional or state law issues we are pleased to provide the following general information regarding the requirements for head_of_household filing_status and dependency_exemptions under federal tax law the rules for head_of_household filing_status and for dependency_exemptions are related in that head_of_household filing_status involves an individual who is the taxpayer’s dependent but not every dependent qualifies the taxpayer for the head_of_household filing_status there is a five-part test to determine is an individual is a dependent the elements of this test are found in sec_151 and sec_152 briefly the individual must be sufficiently related to the taxpayer or be a member of the taxpayer’s household the individual must be a citizen or a resident of the u s the individual must not have filed a joint_return with another taxpayer the individual must have gross_income less than dollar_figure finally the individual must have received more than half his support from the taxpayer these rules are explained more thoroughly by publication exemptions standard_deduction and filing information which is enclosed under the first requirement an individual must either be sufficiently related to the taxpayer or be a member of the taxpayer’s household so an individual unrelated to the taxpayer may be a dependent under sec_152 if his or her principal_place_of_abode is the taxpayer’s home and he or she is a member of the taxpayer’s household sec_152 provides that an individual is not a member of the taxpayer’s household if the relationship between such individual and the taxpayer violates local law if an individual qualifies as your dependent you may be entitled to an exemption under sec_151 unless an exemption for such individual may be claimed by another taxpayer an individual may qualify for the head_of_household filing_status under sec_2 if such individual is not married at the close of his taxable_year is not a surviving_spouse and maintains as his home a household which constitutes the principal_place_of_abode of any person who is a dependent of the taxpayer under sec_151 cor-114233-01 however sec_2 provides that a taxpayer shall not be considered to be a head_of_household by reason of an individual who would not be a dependent but for sec_152 as stated above sec_152 permits an individual who is not related to the taxpayer to qualify as a dependent if the other elements of the test are satisfied thus even if an unrelated_person is the taxpayer’s dependent the taxpayer may not use head_of_household filing_status if the unrelated_person is the only other person in the household i hope this information is helpful please call sean dwyer at the number above if you have any questions enclosure sincerely associate chief_counsel income_tax accounting by george baker assistant to branch chief branch
